PER CURIAM.
Appellant challenges the propriety of the trial court’s order awarding attorney’s fees pursuant to section 57.105(1), Florida Statutes. We agree and reverse. Our review of appellant’s complaint and the transcript of the hearing held in connection with appellant’s request for a temporary injunction leads us to reject the trial court’s finding that there was a complete absence of a justiciable issue of either law or fact raised by appellant’s action for trademark infringement.
REVERSED.
DELL, C.J., and POLEN and STEVENSON, JJ., concur.